DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 20 May 2022.
Claims 12 and 14-22 are currently pending and being examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dykes (US 3,925,959) in view of Takagaki (US 4,598,533).

In regards to Claims 12 and 19, Dykes teaches a sealing jaw assembly (Fig. 21) for providing transversal seals to a tube of packaging material (col. 2 l. 27-36), the sealing jaw assembly comprising:
a first pair of opposing sealing jaws (55c) configured to move relative to each other to provide a first transversal seal to the tube (col. 10 l. 41-43), and
a second pair of opposing sealing jaws (55d) configured to move relative to each other to provide a second transversal seal to the tube (col. 10 l. 43-47). 
Dykes does not expressly disclose wherein an angular distance between a first jaw of the first pair of jaws and a first jaw of the second pair of jaws is between 75-80°, and wherein an angular distance between the first jaw of the first pair of jaws and a second jaw of the second pair of jaws is between 100-105°.
However, Takagaki teaches wherein an angular distance between a first jaw of the first pair of jaws (14; Fig. 5) and a first jaw of the second pair of jaws (14; Fig. 5) is between 75-80° (“According to the present invention described above, a lateral sealer is so arranged that it can be rotated to any desired angle about an axis extending in the direction in which a strip of film is supplied. When the lateral sealer is rotated and the angle thereof is regulated so that it is set at a suitable position, in accordance with the packaging mode being employed” col. 4 l. 13-19), and 
wherein an angular distance between the first jaw of the first pair of jaws (14; Fig. 5) and a second jaw of the second pair of jaws (14; Fig. 5) is between 100-105° (“According to the present invention described above, a lateral sealer is so arranged that it can be rotated to any desired angle about an axis extending in the direction in which a strip of film is supplied. When the lateral sealer is rotated and the angle thereof is regulated so that it is set at a suitable position, in accordance with the packaging mode being employed” col. 4 l. 13-19).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Dykes, by having at least one of the pairs of jaws of Dykes be a rotatable pair of lateral sealers as taught by Takagaki, so as to be able to create various packaging specifications that require different angles of seals with the same sealers. (Takagaki Abstract) 

In regards to Claim 14 and 20, Dykes and Takagaki teach the sealing jaw assembly according to claim 12, wherein:
the sealing jaws of the first and second pair of sealing jaws (Dykes: 55c, 55d; Fig. 21) are arranged to move relative to each other such that the sealing jaws of the first pair of sealing jaws meet in a first sealing plane during sealing, and the sealing jaws of the second pair of sealing jaws meet in a second sealing plane during sealing (Dykes: see Fig. 21 showing jaws 55c are in a different plane than 55d and seals two different parts of the tubular material; col. 9 l. 61-65).

In regards to Claim 15, Dykes and Takagaki teach the sealing jaw assembly according to claim 14, wherein the sealing planes in which the sealing jaws of the first and second pair of sealing jaws (55c, 55d; Fig. 21) meet during sealing are tilted at a tilt angle, relative a plane being perpendicular to a longitudinal axis of the tube (Dykes: “The angle of inclination between the plane in which the jaws operate and the longitudinal axis of the tubular material is, in the case of jaws 55c, 55d, approximately 24°” col. 10 l. 12-15).

In regards to Claim 16, Dykes and Takagaki teach the sealing jaw assembly according to claim 15, wherein the tilt angle is between about 15-30° (Dykes: “The angle of inclination between the plane in which the jaws operate and the longitudinal axis of the tubular material is, in the case of jaws 55c, 55d, approximately 24°” col. 10 l. 12-15).

In regards to Claim 17 and 21, Dykes and Takagaki teach the sealing jaw assembly according to claim 12, wherein the pairs of sealing jaws are configured to provide induction heating to the packaging material (Dykes: jaws can be heated or not depending on the type of sealing desired; col. 9 l. 49-53).

In regards to Claims 18 and 22, Dykes and Takagaki teach the sealing jaw assembly according to claim 12, wherein the pairs of sealing jaws are configured to operate synchronous or asynchronous relative to each pair of jaws (Dykes: The jaws are mounted in a reciprocal manner towards and away from each other and capable of operating synchronously or asynchronously depending on the desired result; col. 9 l. 49-55).

Response to Arguments
Applicant's arguments filed 20 May 2022 have been fully considered but they are not persuasive. 
Applicant’s Argument: 
“[W]hile Takagaki mentions the machine being able to accommodate different vertical seal locations, Takagaki does not disclose or suggest any motivation to use the sealing jaw angles recited in the present claims. Indeed, Takagaki does not mention any specific angles, nor does Takagaki identify the same problems addressed in the present application.
Moreover, as discussed above, Dykes is silent on the angular distance between a first jaw of the first pair of jaws and a first jaw of the second pair of jaws being between 75-80° and the angular distance  between the first jaw of the first pair of jaws and a second jaw of the second pair of jaws being between 100-105°, as recited by the amended claim 12.” (Remarks p. 7-8)
Examiner’s Response:
Takagaki teaches a pair of sealing jaws (14) are rotatable about the rotatable frame 8, so the orientation of the sealers can be varied as shown in Figs. 1-4. (Takagaki: col. 2 l. 36-43). Takagaki therefore teaches that the sealers are able to rotate 360° about the rotatable frame. Therefore, Dykes in combination with Takagaki teaches the claim language of two sets of jaws (Dykes: 55c and 55d) combined with the fully rotatable jaws (Takagaki: col. 4 l. 13-19, col. 2 l. 36-43) teaches at least the claimed angles and more. Additionally, Takagaki provides motivation of “[t]he sealer frame is turned to a desired angle according to the packaging mode being employed and is fixed at a suitably-selected position, so that lateral beat-bonding of packages made of a strip of film can be done in a desired manner.” (Takagaki: abstract). Therefore, Dykes in combination with Takagaki teaches the claim limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731